DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-19 are pending in the application.

Claim Objections
Claim 13 is objected to because of the following informalities: the phrase “the one or more cellulose derivatives are” in line 1 should be changed to “the cellulose derivative is” for agreement with usage in claim 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: the phrase “the cellulose polymer” in line 1 should be changed to “the cellulose derivative” for agreement with usage in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (US 2008/0020044 A1; published 24 January 2008) in view of Yu et al. (US 2004/0185068 A1; published 23 September 2004) and Horn (US 2014/0378401 A1; published 25 December 2014).
	Alam et al. discloses an aqueous gel formulation comprising water, an anesthetic in an amount of 15-50 mg/ml (i.e., 1.5-5% w/v), a viscoelastic polymer, and a tonicity modifier wherein the formulation is isotonic with physiological fluids (claim 1) wherein the anesthetic is lidocaine hydrochloride (claim 3) wherein the formulation is suitable for administration to the eye (claim 4) wherein the tonicity modifier is sodium chloride (claim 10) wherein the viscoelastic polymer may be sodium caboxymethyl cellulose (i.e., a viscosity enhancer) (paragraph [0012]) wherein the formulation includes any suitable tonicity modifier to match the osmolarity of physiological fluids such as sodium chloride or mannitol in an amount of about 0.5-1% by weight (paragraph [0015]) wherein the formulation is topically administered to the eye of a human to induce anesthesia on the eye (i.e., inducing local anesthesia in an eye of a patient) (claim 26).
	Alam et al. does not disclose magnesium chloride or one or more nonionic surfactants as claimed.
	Yu et al. discloses ophthalmic compositions for administration of therapeutics to the eye (abstract) wherein tonicity agents are typically used therein in amounts of about 0.001-2.5 w/v% which amounts provide sufficient tonicity for maintaining ocular tissue integrity (paragraph [0080]) wherein examples of suitable tonicity adjusting agents therein include sodium chloride, magnesium chloride, and mannitol (paragraph [0079]) wherein ophthalmic demulcents (i.e., mucoprotective film-former) such as PEG 400, polysorbate 80, and mixtures thereof may be used therein (paragraph [0114]) wherein citrate or phosphate buffer may be used therein in a concentration of about 0.01-2.5 w/v% to maintain a desired pH range (paragraphs [0076]-[0077]) wherein viscosity modifying agents such as carboxymethyl cellulose provide desired viscosity to the composition by varying the concentration thereof typically form about 0.01-5% w/v (paragraph [0137]).
	Horn discloses an ophthalmic drug delivery composition comprising about 1-15%
w/v nonionic surfactant, viscosity enhancing agent, and about 0.025-.9% w/v sodium
chloride (claim 1; paragraph [0098]) wherein the composition may be a topical gel or solution (paragraph [0243]), wherein suitable nonionic surfactants therein may include poloxamer 407, poloxamer 188, polysorbate 80, hydroxypropyl-gamma-cyclodextrin, polyoxyl 35 castor oil, or combinations thereof (paragraphs [0033], [0102]), wherein cyclodextrin increases corneal permeability (paragraph [0250]), wherein tonicity adjustors such as sodium chloride and/or mannitol are present therein at concentrations of 0.1-1% w/v (paragraph [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alam et al., Yu et al., and Horn by using sodium chloride, magnesium chloride, and mannitol in amounts of about 0.001-2.5 w/v% as suggested by Yu et al. as tonicity modifiers in the composition of Alam et al. as discussed above, and by including polysorbate 80 and PEG-400 as in Yu et al. in the composition of Alam et al. in view of Yu et al. and Horn as discussed above wherein the demulcent/mucoprotective property of the composition is optimized by varying the concentrations of polysorbate 80 and PEG-400 therein through routine experimentation per MPEP 2144.05(II), and by including about 1-15% w/v poloxamer 407, poloxamer 188, polysorbate 80, hydroxypropyl-gamma-cyclodextrin, and polyoxyl 35 castor oil nonionic surfactants therein as in Horn as discussed above, and to topically administer the composition to the eye of a human to induce anesthesia on the eye (i.e., inducing local anesthesia in an eye of a patient) as suggested by Alam et al., with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to provide sufficient tonicity for maintaining ocular tissue integrity as suggested by Yu et al. given that Alam et al. teaches that the formulation includes any suitable tonicity modifier to match the osmolarity of physiological fluids such as sodium chloride or mannitol, and given that it is prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I), and to provide therein demulcents known for use in ophthalmic compositions (i.e., for mucoprotective film-forming), to increase corneal permeability for enhanced drug/lidocaine delivery as suggested by Horn, and to include surfactants known to be included in ophthalmic gel drug delivery compositions as suggested by Horn.  Such concentration ranges overlap the claimed concentration ranges of tonicity modifiers and hydroxypropyl-gamma-cyclodextrin and nonionic surfactants, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Alam et al. as discussed above and to include sodium carboxymethyl cellulose in the composition of Alam et al. in view of Yu et al. and Horn as discussed above, with a reasonable expectation of success, in order to provide therein a viscoelastic polymer, wherein the viscosity of the composition is optimized by varying the concentration of sodium carboxymethyl cellulose viscoelastic polymer therein through routine experimentation per MPEP 2144.05(II) as suggested by Alam et al., such as by using about 0.01-5% w/v sodium carboxymethyl cellulose therein as suggested by Yu et al. to provide desired viscosity to an ophthalmic composition for administration of therapeutics to the eye, with a reasonable expectation of success.  Such range overlaps the claimed ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 18 of copending Application No. 16/412,943 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617